DETAILED ACTION
Response to Amendment
In the amendment dated 11/2/2021, the following has occurred: claim 1 has been amended.
Claims 1-3 and 6-13 are pending.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 11/2/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-3, 6, 8, 10, and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 2011-204573 (hereinafter, JP’573; as cited in IDS filed 9/12/14); relying on attached English Translation) in view of reference, https://pubchem.ncbi.nlm.nih.gov/compound/alpha-Methylstyrene#section=2D-Structure (hereinafter, pubchem; as cited on the IDS filed 1/23/2019), WO2012077781 (relying on US20130252106 for citation; hereinafter, US’106), and Tsuchiya et al., US 20100047690 (hereinafter, US’690).
As to Claim 1:
JP’573 discloses a method for producing a secondary battery negative electrode (see “rechargeable battery anodes… manufacturing method of the slurry composition for rechargeable battery anodes using the binder composition”, [0001]) comprising the steps of:
supplying a powder consisting of a secondary battery negative electrode material onto a current collector to form a layer of the secondary battery negative electrode material (see “charge collector… copper…”, [0088]; “coating machine… copper foil… slurry composition… film thickness… rolled by the roll press…”, [0120]), and
pressing the layer to form an active material layer (see “coating machine… copper foil… slurry composition… film thickness… rolled by the roll press…”, [0120]), wherein
the secondary battery negative electrode material comprises a secondary battery negative electrode composite particle (see “volume mean particle diameter…”, [0067, 0066]; “binder composition”, [0001, 0037]);
the secondary battery negative electrode composite particle comprises a negative electrode active material and a particulate polymer (see “copolymerizable monomers… methacrylonitrile…”, [0022-0024]);
(see “15 copies of methacrylonitriles… polymerization…”; [0127]; and “25 copies of acrylonitrile… polymerization…”; [0129] – note that copies means parts; 55 copies of water + 0.2 + 0.2 of sodium carbonate + 0.5 + 1.5 + 55 + 20 + 6 + 15 + 2 + 1 + 1 = 157 copies and 15/102 is approximately 15; all other values other than water and sodium carbonate are considered to be polymer) and 54% by weight in example 4 of an aliphatic conjugated diene monomer unit (see “55 copies of 1,3-butadiene…”; [0127] – 55 copies of water + 0.2 + 0.2 of sodium carbonate + 0.5 + 1.5 + 55 + 20 + 6 + 15 + 2 + 1 + 1 = 157 copies and 55/102 is approximately 54); and
a residual amount of an organic compound having an unsaturated bond and a boiling point of 150°C to 300°C (see “residual monomer of the above-mentioned monomer…”, [0038]; “aromatic vinyl system… styrene… alpha-methylstyrene…”; [0023];  – pubchem discloses the boiling point of alpha-methylstyrene to be 165.4°C.  Both styrene and alpha-methylstyreneare equivalence and used as an aromatic vinyl system monomer; see “residual styrene…”; [0111], “residual monomer… is removed… unreacted monomer”; [0052-0053] – the styrene monomer residual is calculated in the embodiments but alpha-methylstyrene can also be used instead of styrene) is 3 ppm in example 4 and 2 ppm  in example 5 as a ratio relative to an amount of the particulate polymer/binders (see “3ppm.. styrene… in a binder composition…” [0128]; and “2 ppm… styrene… in a binder composition”; [0130]);
the ratio of an aromatic vinyl monomer unit in the particulate polymer is 0.1% by weight or less (see “aromatic vinyl system monomer… 1000 ppm or less…”, [0061] – note that 200 ppm is about 0.02%).
Regarding the limitation “several to serval tens… to form one particle”, it is noted that JP’573 discloses that the volume accumulation of negative electrode active material are usually 1-50 micrometers [0067] and that the binding composition is mixed with the active material as to produce the active material composition [0009, 0011, 0128].  Thus, JP’573 does disclose the shape of the active [0067], but JP’573 does not specifically disclose: (a) the negative electrode active material is SiC and/or SiOxCy; (b) the components of the active material and the particulate polymer form one particle; and (c) the particulate polymer having the claimed molecular weight.
Regarding (a) the negative electrode active material is SiC and/or SiOxCy:
JP’573 does disclose that the negative electrode active material can comprise of mixture of carbonaceous material and metals such as amorphous carbon, graphite, and silicon [0065].  
In the same field of endeavor, US’106 also discloses a secondary battery having a negative electrode having a mixture of carbonaceous material and silicon similar to that of JP’573 ([0055], Table 1).  US’106 also discloses that the negative active electrode can specifically be SiOC particles where x is 1 and y is 1 ([0055], Table 1).
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate SiOC as the negative active material of JP’573 as both US’106 and JP’573 both teaches that mixture of silicon and carbonaceous material can be used to form negative electrode material and thus, substitute one known material for another for the same purpose would be prima facie obvious.
Regarding (b) the components of the active material and the particulate polymer form one particle:
However, it would have been obvious to one skilled in the art at the time of the invention that the negative electrode active particles are adhered together with the polymer binding composition of JP’573 as to form accumulated/aggregated/secondary particles in the active material composition similar if not identical to the claimed particles that form one particle.
Furthermore, it would have been obvious to a person skilled in the art at the time of the invention to modify the active material layer to form different common limited number of shapes such 
Regarding the limitations of an organic compound having a boiling point of 150-300°C having the claimed concentration range, JP’573 discloses a residual amount of styrene having boiling point of 145.3°C and a concentration of 2 and 3 ppm in the embodiments.
Even though JP’573 does not specifically disclose an organic compound having a boiling point of 150-300°C (alpha-methylstyrene) having the claimed concentration range, it would have been obvious to a person skilled in the art at the time of the invention to substitute styrene with alpha-methylstyrene (which inherently has the a boiling point of 150-300°C ) as taught by JP’573 as both are equivalence for the same purpose and substituting one known element for another would be prima facie obvious.  
Regarding the concentration range, it would have been obvious to a skilled artisan to adjust the concentration range of JP’573 to achieve applicant’s claimed range as a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951. Further, the court has held that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding (c) the particulate polymer having the claimed molecular weight:
In the same field of endeavor, US’690 also discloses an electrode having a binder composition with metacryonitrile and diene polymer [0025, 0032] similar to that of JP’573.  US’690 further discloses the polymer in the binder composition has a weight-average molecular weight of said polymer is preferably 50,000 to 1,000,000 [0018], which can improve homogeneity and stability [0022, 0025, 0061].

As to Claim 2:	JP’573 discloses the particular polymer further includes an ethylenically unsaturated carboxylic acid monomer unit (see “1 to 10% by weight of ethylene system unsaturated carboxylic acid monomer units…”; [0009]).
As to Claim 3:
	JP’573 discloses the pressing is carried out by a roll (see 112 rejection above; “process of using the above-mentioned slurry composition for die press, a roll press… negative active material layer…”, [0084]).
As to Claim 6:
	JP’573 discloses a method for producing a secondary battery comprising the step of producing a secondary battery negative electrode by method according to claim 1 (see “rechargeable battery anodes… manufacturing method of the slurry composition for rechargeable battery anodes using the binder composition”, [0001]; see claim 1 above).
As to Claim 8:
JP’573 discloses that the volume accumulation of negative electrode active material are usually 1-50 micrometers and preferably 15-30 micrometers [0067]. 
As to Claim 10:
JP’573 discloses that the polymer in the binder composition slurry is mixed [0078-0079], which forms a homogenous composition where the polymer is distributed throughout the active material composition including at the surface of the active material and then dried [0120], which removed the 
As to Claim 11:
	JP’573 discloses the powder/composition is mixed/prepared before applying it onto the current collector to form the electrode [0066, 0082, 0113, 0127, 0128].
Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP’573 in view of pubchem, US’106, and US’690, as applied to Claim 1 above, and further in view of Nakashima et al., US 20070048607 (hereinafter, Nakashima; as cited on the IDS 1/23/2019).
As to Claim 7:
JP’573 discloses that the volume accumulation of negative electrode active material are usually 1-50 micrometers [0067] and that the binding composition is mixed with the active material as to produce the active material composition [0009, 0011, 0128].
In the alternative, JP’573 does not disclose that the components of the active material and the particulate polymer form one particle.
In the same field of endeavor, Nakashima also discloses a secondary battery having graphite powder as the negative electrode active material [0174] with binder such as acrylonitrile/butadiene rubbers [0237].  Nakashima also teaches that that the secondary particle of the negative electrode active material are preferably 8 µm to 26 µm [0226].  Nakashima teaches that when the average particle diameter of the active material is too small, it is difficult to form an active-material layer having a high density.  And when the average diameter of the active material is too large, there is a possibility that active-material particles might protrude from the surface of the active-material layer and penetrate the separator to cause short-circuiting [0226].  Furthermore, Nakashima teaches that the negative electrode active material particles should have sphericity of 0.92 or higher as to avoid reducing adhesion to a 
Therefore, it would have been obvious to one skilled in the art at the time of the invention that the negative electrode active particles adhered together with the polymer binding composition of JP’573 as suggested by Nakashima and JP’573 as to form accumulated/aggregated/secondary particles in the active material composition similar if not identical to the claimed particles that form one particle.
As to Claim 9:
JP’573 discloses that the volume accumulation of negative electrode active material are usually 1-50 micrometers and preferably 15-30 micrometers [0067]. 
JP’573 does not disclose the degree of sphericity of the negative electrode composite particle.
Nakashima further discloses that the negative-electrode active material having a sphericity of 0.85 or higher as to improve the high-rate charge/discharge characteristics of the battery [0205, 0228].
It would have been obvious to a person skilled in the art at the time of the invention to incorporate a sphericity as taught by Nakashima to the negative electrode active material of JP’573.
Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP’573 in view of pubchem, US’106, and US’690, as applied to Claim 11 above, and further in view of Tsuchiya et al., US 20090325075 (hereinafter, Tsuchiya).
	JP’573 discloses the step of preparing the powder comprises the steps of:
dispersing the negative electrode active material and a composition containing the particulate polymer into water to obtain a slurry composition [0082, 0113, 0127-0128].
However, JP’573 does not disclose a granulating step for the slurry or a spray drying granulation method.

	It would have been obvious to a person skilled in the art at the time of the invention to incorporate a spray-drying granulation method as taught by Tsuchiya to the method of JP’573 as to increase the dispersibility of the composition and improve the producing efficiency [0056] while preventing clogging of the spray-drying [0047].

Response to Arguments
Applicant's arguments filed 11/2/2021 have been fully considered but they are not persuasive.
Applicant’s main contention is that the prior arts do not disclose that the particulate polymer has a weight average average molecular weight of 10000 or more and 1000000 or less.  As discussed above, US’690 also discloses an electrode having a binder composition with metacryonitrile and diene polymer [0025, 0032] similar to that of JP’573.  US’690 further discloses the polymer in the binder composition has a weight-average molecular weight of said polymer is preferably 50,000 to 1,000,000 [0018], which can improve homogeneity and stability [0022, 0025, 0061].
It would have been obvious for a person skilled in the art before the effective filing date of the instant application to modify the polymer of JP’573 to have the molecular weight of US’690 as US’690 teaches that having binder polymer in the range or 50,000 to 1,000,000 can improve homogeneity and stability [0022, 0025, 0061].
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723